

Exhibit 10.2

[smg201312168kex102image1.gif]






EMPLOYEE CONFIDENTIALITY, NONCOMPETITION,
NONSOLICITATION AGREEMENT


This Employee Confidentiality, Noncompetition, Nonsolicitation Agreement
(“Agreement”), is by and between The Scotts Company LLC, and all companies
controlled by, controlling or under common control with the Scotts Company LLC
(collectively, the “Company”), and James Hagedorn (the “Executive”). This
Agreement is effective as of the date signed by Executive below (the “Effective
Date”).


WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, in a position with respect to
which Executive will have access to certain confidential and proprietary
information of the Company;


WHEREAS, the Company and Executive have agreed to enter into the Severance
Agreement, dated as of the Effective Date, pursuant to which Executive shall
receive severance pay and a non-compete payment upon certain terminations of
employment with the Company (the “Severance Agreement”); and,


WHEREAS, the Company believes, and Executive hereby acknowledges, that the
confidential and proprietary information of the Company is extremely important
to the success of the Company, and Executive understands and agrees that the
Company is willing to provide Executive access or continued access to such
information, subject to and in consideration of the agreements of Executive set
forth herein regarding confidentiality, noncompetition, nonsolicitation and
related matters.


NOW, THEREFORE, in consideration for the promises by the Company to make the
non-compete payment in accordance with, and under the circumstances set forth
in, the terms of Severance Agreement, continued access to Confidential
Information (defined below), as well as other good and valuable consideration
provided by the Company to Executive, the receipt and sufficiency of which are
hereby acknowledged, Executive freely enters this Agreement according to the
following terms and conditions:


1.Confidential Information. As used in this Agreement the term “Confidential
Information” shall mean any and all financial, commercial, technical,
engineering or other information in written, oral, visual, or electronic form
concerning the business and affairs of the Company including, without
limitation, (i) information derived from reports, investigations, experiments,
research and work in progress, (ii) methods of operation, (iii) market data,
(iv) proprietary computer programs and codes, (v) drawings, designs, plans and
proposals, (vi) marketing and sales programs, (vii) client and supplier lists
and any other information about the Company’s relationships with others, (viii)
financial information and financial projections, (ix) network and system
architecture, (x) all other concepts, ideas, materials and information prepared
or performed for or by the Company and (xi) all information related to the
business plan, strategies, business, products, purchases or sales of the Company
or any of its suppliers and customers. The term “Confidential Information” does
not include information that: (a) was or is known by the public or within the
Company’s industry; (b) was previously known to the Executive independent of the
Company or, subject to the terms of Section 4 of this Agreement, independently
developed or derived by Executive without the aid, application or use of any
Confidential Information, as evidenced by corroborating, dated documentation; or
(c) is disclosed to Executive on a non-confidential basis by a third party
unless Executive knows or should know such third party does not have the right
to disclose such information.


2.Confidentiality. Executive recognizes and acknowledges that the Confidential
Information, as it may exist from time to time, is a valuable, special and
unique asset of the Company. Executive further recognizes and acknowledges that
access to and knowledge of the Confidential Information is essential to the
performance of the Executive’s duties as an employee of the Company.
Accordingly, during Executive’s employment with the Company, other than where
Executive determines, in his reasonable and good faith judgment, it is
consistent with Executive’s discharge of duties for the Company, and for an
indefinite period thereafter, Executive shall hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
Executive’s own personal benefit or for the benefit of anyone other than the
Company, any Confidential Information of any kind, nature or description
(whether or not acquired, learned, obtained or developed by Executive alone or
in conjunction with others) belonging

1



--------------------------------------------------------------------------------



to or concerning the Company, or any of its customers or clients or others with
whom the Company now or hereafter has a business relationship, except (a) with
the prior written consent of the Company, or (b) in the course of the proper
performance of Executive’s duties as an employee of the Company. Upon the
termination of Executive’s employment with the Company, or whenever requested by
the Company, Executive shall immediately deliver to the Company all Confidential
Information in Executive’s possession or under Executive’s control.
3.    Company Property. Upon the termination of Executive’s employment with the
Company, or whenever requested by the Company, Executive shall immediately
deliver to the Company all property in Executive’s possession or under
Executive’s control belonging to the Company without limitation.


4.    Executive Created Intellectual Property. Any and all inventions, ideas,
improvements, discoveries, concepts, writings, processes, procedures, products,
designs, formulae, specifications, samples, methods, know how or other things of
value (“Intellectual Property”) which Executive may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
during the term of this Agreement or during the term of any prior employment by
the Company, whether during working hours or at any other time and whether at
the request or upon the suggestion of the Company or otherwise, which relate to
the business now or carried on by the Company during Executive’s employment by
the Company, shall be the sole and exclusive property of the Company, and where
applicable, all copyrightable works shall be considered “Works Made for Hire”
under the U.S. Copyright Act, 17 USC § 101 et seq. Executive (a) agrees to
promptly disclose all such Intellectual Property to the Company, (b) agrees to
do everything necessary or advisable to vest absolute title thereto in the
Company, (c) assigns, without further consideration, to the Company all right,
title and interest in and to such Intellectual Property, free and clear of any
claims, liens or reserved rights of the Executive, and (d) irrevocably
relinquishes for the benefit of the Company and its assignees any moral rights
in the Intellectual Property recognized by applicable law.


5.    Restrictive Covenants. Executive agrees that during the Executive’s
employment with the Company and, to the extent provided in the Executive
Severance Agreement, dated December 11, 2013 by and between the parties, for a
period of three (3) years thereafter, Executive shall not, directly or
indirectly, for Executive’s own benefit or for the benefit of any person or
entity other than the Company:


(a) engage in, be employed by, or have any interest in, a person or entity that
engages in, the business of providing services and/or products that are
competitive with the Company’s business as that business is conducted or
proposed to be conducted during the Executive’s employment. This prohibition
shall generally apply to any competitive activities in any geographic area
either in which the Company is engaged in business activities or in which its
customers are located as of the date that Executive’s employment ends, but shall
not preclude Executive from, directly or indirectly, owning publicly traded
stock constituting not more than 3% of the outstanding shares of such class of
stock of any corporation if, and as long as Executive is not an officer,
director, employee or agent or, or consultant or advisor to, or has any other
relationship or agreement with such corporation;
(b) employ, solicit for employment, or advise or recommend to any other person
(“person” meaning a natural person or legal entity) that such other person
employ or solicit for employment, any current or past employee of the Company
(where “past employee of the Company” means any person employed by the Company
within one year of the solicitation or proposed employment);
(c) solicit or induce, or attempt to solicit or induce, any customer or
prospective customer of the Company (i) to cease being, or not becoming, a
customer of the Company or (ii) to divert any of the customer’s business or
prospective business from the Company; or
(d) otherwise interfere with, disrupt, or attempt to interfere with or disrupt
the relationship, contractual or otherwise, between the Company and any of its
customers, clients, suppliers, consultants or employees.
Executive agrees that the restrictions contained in this Section 5 are
reasonable in scope, duration, and geographic territory, and necessary to
protect the Company’s legitimate business interests. The restrictive covenants
set forth in this Paragraph 5 are subject to Paragraph 8 hereof and Executive
hereby waives any and all right to attack the validity of such covenants on the
grounds of the breadth of their geographic scope or the length of their term.

2



--------------------------------------------------------------------------------



6.
Certain Remedies.

(a) Executive agrees and acknowledges that Executive’s breach of any of the
provisions of paragraphs 2 and 5 of this Agreement will cause, in addition to
any liquidated or quantifiable monetary damage, irreparable damage to the
Company for which monetary damages alone will not constitute an adequate remedy.
Consequently, Executive agrees that the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance, or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further breach of such provisions by
Executive or requiring Executive to perform its obligations hereunder. Such
right to equitable or extraordinary relief shall not be exclusive but shall be
in addition to all other rights and remedies to which the Company may be
entitled at law or in equity, including without limitation the right to recover
monetary damages as set forth in paragraph 6(b) and for the breach of any of the
provisions of this Agreement.
(b) The parties agree that the monetary value of any breach of paragraph 5 would
be difficult to calculate. As a result, the parties agree that in the event of a
material breach of paragraph 5 that the Board reasonably determines in good
faith is not cured (to the extent curable) within 30 days of written notice from
the Company, in addition to any additional monetary damages that may be proven,
Executive shall give up any right Executive may have to any unpaid Non-Compete
Payments under Section 3.7 of the Severance Agreement, and shall, upon the
Company’s demand, repay, within 10 business days, all payments Executive has
received under Section 3.7 of the Severance Agreement. To the extent that a
court finally determines that Executive did not materially breach his
obligations under paragraph 5, as applicable, the Company will (i) reimburse
Executive for reasonable legal fees incurred in connection with obtaining the
judgment, (ii) reimburse Executive for the repayments made in accordance with
the prior sentence and (iii) make the other Non-Compete Payments that would
otherwise have been made to Executive. Executive acknowledges that this is a
reasonable basis for estimating damages from such breach and that these
estimated damages are separate from the irreparable harm contemplated in
subparagraph 6(a).
7.Term of this Agreement. Except as otherwise expressly provided in paragraph 5,
this Agreement shall continue in effect and survive for an indefinite period
notwithstanding the termination of Executive’s employment with the Company for
any reason.


8.NO EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT, HOWEVER, AND SHALL NOT BE
DEEMED TO BE, AN EMPLOYMENT AGREEMENT THAT OBLIGATES THE COMPANY TO CONTINUE TO
EMPLOY EXECUTIVE, OR OBLIGATES EXECUTIVE TO CONTINUE IN THE COMPANY’S
EMPLOYMENT, FOR ANY TERM WHATSOEVER. UNLESS THERE IS A SEPARATE, WRITTEN
EMPLOYMENT CONTRACT BETWEEN EXECUTIVE AND THE COMPANY TO THE CONTRARY, EXECUTIVE
IS AN “AT WILL” EMPLOYEE OF THE COMPANY AND THE CONTINUATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY IS SUBJECT TO THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYMENT AT ANY TIME, WITHOUT CAUSE.


9. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, that provision shall be severed and this Agreement shall remain
in full force and effect in all other respects. If any provision of this
Agreement, although unenforceable as written, may be made enforceable by
limitation thereof, then such provision will be enforceable to the maximum
extent permitted by applicable law.


10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO IRRESPECTIVE OF CHOICE OF LAW
PRINCIPLES. Executive and the Company agree that any action brought by any party
in connection with this Agreement shall be filed in either state or federal
court located within the State of Ohio.


11.    No Reliance. Executive represents and warrants to the Company that no
promise or inducement for this Agreement has been made to Executive except as
set forth herein; and this Agreement is executed by Executive freely and
voluntarily, and without reliance upon any statement or representation by the
Company, or any of the Company’s attorneys, employees or agents except as
expressly set forth herein.


12. Assignment. The Company may assign, in whole or in part, its rights and
obligations under this Agreement. The rights of the Company shall enure to the
benefit of, and the obligations of the Company shall be binding upon, the
Company’s successors and assigns. Executive shall not be entitled to assign any
of Executive’s rights or obligations under this Agreement.



3



--------------------------------------------------------------------------------



13. Notification. Executive agrees that the Company may notify any person or
entity employing Executive or intending to employ Executive of the existence and
provisions of this Agreement.
14. Modification and Waiver. This Agreement shall not be modified unless such
modification is in writing and signed by the EVP, Human Resources for the
Company. Further, the parties agree that the Company’s waiver of any provision
of this Agreement shall not constitute a waiver of any other provision of this
Agreement.








AGREED AND ACKNOWLEDGED:


EMPLOYEE:                    THE SCOTTS COMPANY LLC
                        




    
/s/ JAMES HAGEDORN            By: /s/ DENISE STUMP        
Signature                        Signature                    




James Hagedorn                Denise Stump, EVP Human Resources
Printed Name                    Printed Name




December 12, 2013    
Date                        


    

4

